DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3 – 16, and 19, drawn to an apparatus, which is a radiation detector, classified in G01T1/248.
II. Claims 22, 24, 26, 29, 30, and 32 – 36, drawn to a method, which is a method of a semiconductor device, classified in H01L27/1461.
The inventions are independent or distinct, each from the other because: Inventions I and II are directed to related a semiconductor device and fabricating. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct a method claim of claim 22 is nothing to do with a radiation detector .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
During a telephone conversation with Qian Gu on 4/12/2021 a provisional election was made without traverse to prosecute the invention of group I, claims listed above.  Affirmation of this election must be made by applicant in replying to this Office s in group II are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 11 – 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012 – 119371 A (hereunder Wada; see attached a machine-translation)
With respect to independent claim 1, Wada teaches in Fig. 1 an apparatus comprising:
a radiation absorption layer 18 configured to generate charge carriers as shown in Fig. 1 therein from a radiation particle absorbed by the radiation absorption layer;
a first electrode 40 on the radiation absorption layer;
a second electrode 12 on the radiation absorption layer, the second electrode being opposite from the first electrode;
wherein a geometry of the first electrode 40 is configured to generate an electric field in an amplification region of the radiation absorption layer, the electric field having a field strength sufficient to cause an avalanche of the charge carriers in the amplification region see paragraphs [0024, 0036 and 0058].
With respect to dependent claim 3, in Fig. 1 Wada teaches wherein the second electrode 12 is configured to collect charge carriers in the radiation absorption layer.
With respect to dependent claims 11 – 13, Wada teaches an outer electrode 32 arranged around the first electrode, and electrically insulated from the first electrode; wherein the outer electrode is configured to shape the electric field in the amplification region and wherein the outer electrode is configured not to collect charge carriers and  teaches in Fig. 1 wherein the outer electrode comprises discrete regions.
With respect to dependent claim 14, Wada teaches in paragraph [0035] wherein the amplification region comprises a doped semiconductor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 –  6, 8, 10, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada, and further in view of US 10,074,685 B1 (hereunder Holtryd).
With respect to dependent claims 4 – 5, the teaching of Wada has been discussed above, but Wada is silent with wherein the second electrode is planar and wherein the second electrode comprises discrete regions. 
In Fig. 3 Holtryd teaches the limitations of claims 4 – 5. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wada in order to have pixelated detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 6, the teaching of Wada has been discussed above, but Wada is silent with wherein the discrete regions of the second electrode extend into the radiation absorption layer.
Fig. 3 Holtryd teaches wherein the discrete regions of the second electrode extend into the radiation absorption layer. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wada in order to enhance electric field for increasing detection efficiencies. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case:  applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 8, Holtryd teaches wherein the first electrode 27 is configured to collect the charge carriers generated directly from the radiation particle or by the avalanche.
With respect to dependent claim 10, in Fig. 3 Holtryd teaches wherein the first electrode extends into the radiation absorption layer.
With respect to dependent claim 15, Holtryd teaches in column 6, lines 51 – 55 wherein the doped semiconductor is in electrical contact with the first electrode.
With respect to dependent claim 19, Holtryd teaches in column 6, line 57 – 58 wherein the radiation absorption layer comprises an intrinsic semiconductor region.
Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada, and further in view of US 5,844,291 (hereunder Antich).
With respect to dependent claim 7, the teaching of Wada has been discussed above, but Wada is silent with wherein the first electrode comprises a tip with a shape of cone, frustum, prism, pyramid, cuboid or cylinder.
In Fig. 2 Antich teaches wherein the first electrode comprises a tip with a shape of cylinder. In view of this, it would have been obvious at the time of the claimed KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 9, Antich teaches 	wherein the first electrode 220 is configured to concentrate the electric field.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada, and further in view of US 6,024,087 B1 (hereunder Parker).
With respect to dependent claim 16, the teaching of Wada has been discussed above, but Wada is silent with wherein the doped semiconductor has a non-zero concentration gradient of a dopant.
In column 12, lines 3 – 11 Parker teaches the limitation of claim 16. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wada in order to provide built-in electric field. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
	Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884